This appeal presents two questions for our determination, viz: A lack of necessary parties complainant, and that the final decree is not supported by the testimony.
The record discloses that the appellee, Smith, was trustee for Dora E. and W. F. Bozeman in which capacity he instituted this suit. It is contended that the Bozemans were necessary parties to and should have been made parties complainant to the suit. Sec. 2561 Rev. Gen. Stats. of 1920 (being Sec. 4201 Comp. Gen. Laws of 1927) settles this question against appellants contention. See also Winer v. Trust Co. of Fla., 124 So. R. 35. We have examined the testimony carefully and it amply supports the finding of the Chancellor.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.